Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to an election from a restriction requirement filed on June 8, 2022. There are fifteen claims pending and nine claims under consideration. Claims 10-15 have been withdrawn as claims directed to a non-elected invention. This is the first action on the merits. The present invention relates to compounds of Formula (XIa) and forms thereof, including compositions thereof and uses therewith for treating spinal muscular atrophy. 
Election of Group I was made without traverse in the reply filed on June 8, 2022.  Therefore this restriction is considered proper and thus made FINAL.
Priority
U.S. Patent Application No. 17/062,853, filed on 10/05/2020 is a continuation of U.S. Patent Application No. 16/541,401, filed on 8/15/2019, now U.S. Patent No. 10,851,101, is a continuation of U.S. Patent Application No. 15/848,075, filed on 12/20/2017, now abandoned, which is a division of U.S. Patent Application No. 15/248,052, filed on 8/26/2016, now U.S. Patent No. 9,879,007, which is a continuation of U.S. Patent Application No. 14/377,531, filed on 8/08/2014, now U.S. Patent No. 9,586,955 and having 1 RCE-type filing therein, which is a national stage entry of PCT/US2013/025292, International Filing Date: 02/08/2013 which claims priority from U.S. Provisional Application No. 61/597,523, filed on 2/10/2012.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 5, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
	Applicant is reminded of the proper content of an Abstract of the Disclosure.
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.”  Exemplification of a species could be illustrative of members of the class.  For processes, the type reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary. Complete revision of the content of the abstract is required on a separate sheet.
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any of the errors of which applicant may become aware of in the specification.

	Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-9 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a compound of Formula (Xia) or an isotopologue, free acid, free base, salt, stereoisomer, racemate, enantiomer, diastereomer or tautomer thereof, does not reasonably provide enablement for all of the other forms listed nor any prodrugs or  polymorphs within the broad Claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
	The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the application coupled with information known in the art without undue experimentation. (United States v. Teletronics Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is needed is not based on a single factor, but rather a conclusion reached by weighing many factors (See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). 
These factors include the following:
Amount of guidance provided by Applicant.  The Applicant has demonstrated 
within the application how to make compounds and compositions of Formula (XIa) or an isotopologue, free acid, free base, salt, stereoisomer, racemate, enantiomer, diastereomer or tautomer thereof.  However, there is no working example of any other forms nor has Applicant demonstrated any prodrugs or polymorphs. These cannot be simply willed into existence. As was stated in Morton International Inc. v. Cardinal Chemical Co., 28 USPQ2d 1190 “The specification purports to teach, with over fifty examples, the preparation of the claimed compounds with the required connectivity. However...there is no evidence that such compounds exist...the examples of the '881 patent do not produce the postulated compounds...there is...no evidence that such compounds even exist.” The same circumstance appears to be true here. Hence, Applicants must show that these particular forms can be made, or limit the claims accordingly. 
The quantity of experimentation needed to make or use the invention must be considered to determine if undue experimentation is present.  With regard to quantity of experimentation needed, (note Wolff et. al., "Burger's Medicinal Chemistry and Drug Discovery," 5th Ed. Part 1, pp. 975-977 (1995) provided with this action), which emphasizes the many experimental factors for consideration for a successful prodrug as well as the difficulty in extrapolating data from one species to another. See p.975-7.  “Extensive development must be undertaken to find the correct chemical modification for a specific drug.  Additionally, once a prodrug is formed, it is a new drug entity and therefore requires extensive and costly studies to determine safety and efficacy.”  Banker, et. al., (1996), Modern Pharmaceuticals, p.596.  In view of all these factors undue experimentation would be required to practice the invention.
	Morphological forms of the compound, or “polymorphs” are the ability of a substance to exist in two/more crystalline phases that have different arrangement and/or conformation of molecules in a crystal lattice.  
Screening of pharmaceuticals early on in drug discovery to find out all possible solid forms has significant connotations.  (Chawla et. al.; CRIPS 5(1); 2004; p. 9, col.2, para.1)  When designing formulations, it is imperative to know which crystal form of a drug is present at the various stages of a process.  “It may be possible that if one polymorph of an active pharmaceutical ingredient, or API, is responsible for activity, another form may be less active, inactive, toxic, or have some other properties of interest.” (Chawla et. al.; p. 9, col.2, para.3)  
Polymorphs can exhibit many types of differences in their physical properties such as a) packaging; b) thermodynamic; c) spectroscopic; d) kinetic; e) surface; and, f) mechanical properties.  (Chawla et. al.; See Table 1, p. 10)  These properties offer scientists the opportunity to manipulate bioavailability.  It is important to determine if there are phase transformations occurring during processing as well as what crystal form is present in the final drug product. (Newman et. al.; Drug Discovery Today 8(19); 2003; p. 898, col.2, Para.3)
	2) The nature of the invention and predictability in the art.  The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
	In terms of the law, MPEP 2107.03 states “evidence of pharmacological or other biological activity of a compound will be relevant to an asserted therapeutic use if there is a reasonable correlation between the activity in question and the asserted utility. Cross v. Iizuka, 753 F.2d 1040, 224 USPQ 739 (Fed. Cir. 1985); In re Jolles, 628 F.2d 1322, 206 USPQ 885 (CCPA 1980); Nelson v. Bowler, 626 F.2d 853, 206 USPQ 881 (CCPA 1980).” If correlation is lacking, it cannot be relied upon, Ex parte Powers, 220 USPQ 924; Rey-Bellet and Spiegelberg v. Engelhardt v. Schindler, 181 USPQ 453; Knapp v. Anderson, 177 USPQ 688. Indeed, the correlation must have been established “at the time the tests were performed”, Hoffman v. Klaus, 9 USPQ2d 1657.
The scope of prodrugs is not adequately enabled or defined.  Applicants provide no guidance as how the compounds are made more active in vivo. The choice of a prodrugs will vary from drug to drug. Therefore, more than minimal routine experimentation would be required to determine which ester will be suitable for the instant invention.  The application does not provide any guidance for one skilled in the art on how the prodrugs is converted to active compounds, by what mechanisms and at what site the prodrugs will be activated, what in vivo enzymes are likely involved in cleaving the protected group, etc. 
Applicants provide no reasonable assurance that any and all knownesters will have the ability to regenerate in vivo to the instant compounds by one or more biological processes. It is not the norm that one can predict with any degree of accuracy a particular ester form of an active compound will be more soluble, more easily handled in formulations or more bioavailable without actual testing in vivo. Pursuant to In re Wands, 8 USPQ2d 1400, factors such as direction or guidance are not seen in the specification. 
Many functional groups (eg. hydroxy, amino groups) present in drugsare capable at least in theory to being derivatized but determining what isan in vivo hydrolysable ester (and what is not) requires knowledge of an intended effect (i.e. modification of an undesirable property in the parent drug- poor solubility, poor bioavailability, poor shelf-life) which is never identified by the specification.  
	Morphological forms of the compound, or “polymorphs” are the ability of a substance to exist in two/more crystalline phases that have different arrangement and/or conformation of molecules in a crystal lattice.  
Screening of pharmaceuticals early on in drug discovery to find out all possible solid forms has significant connotations.  (Chawla et. al.; CRIPS 5(1); 2004; p. 9, col.2, para.1)  When designing formulations, it is imperative to know which crystal form of a drug is present at the various stages of a process.  “It may be possible that if one polymorph of an active pharmaceutical ingredient, or API, is responsible for activity, another form may be less active, inactive, toxic, or have some other properties of interest.” (Chawla et. al.; p. 9, col.2, para.3)  
Polymorphs can exhibit many types of differences in their physical properties such as a) packaging; b) thermodynamic; c) spectroscopic; d) kinetic; e) surface; and, f) mechanical properties.  (Chawla et. al.; See Table 1, p. 10)  These properties offer scientists the opportunity to manipulate bioavailability.  It is important to determine if there are phase transformations occurring during processing as well as what crystal form is present in the final drug product. (Newman et. al.; Drug Discovery Today 8(19); 2003; p. 898, col.2, Para.3).
	3) Number of working examples.  The compound core depicted with specific substituents represents a narrow subgenus for which applicant has provided sufficient guidance to make and use; however, this disclosure is not sufficient to allow extrapolation of the limited examples to enable the scope of the compounds instantly claimed. Applicant has provided no working examples of any compounds, compositions or pharmaceutically acceptable salts where the R variables were not those mentioned above in the present application.  
	Within the specification, “specific operative embodiments or examples of the invention must be set forth.  Examples and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group. Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.”  See MPEP 608.01(p).   
	4) Scope of the claims.  The scope of the claims involves all of the thousands of compounds of the following formula: 

    PNG
    media_image1.png
    292
    292
    media_image1.png
    Greyscale

thus, the scope of claims is very broad.
	5) Nature of the invention.  The nature of this invention relates generally to  compounds of Formula (XIa) and forms thereof, including compositions thereof and uses therewith for treating spinal muscular atrophy.   
6) Level of skill in the art.  An ordinary artisan in the area of drug development would have experience in synthesizing chemical compounds for particular activities. The synthesis of new drug candidates, while complex, is routine in the art. The process of finding new drugs that have in vitro activity against a particular biological target, (i.e., receptor, enzyme, etc.) is well known. Additionally, while high throughput screening assays can often be employed, developing a therapeutic method, as claimed, prior to synthesizing and testing compounds, is generally not well-known or routine, given the complexity of certain biological systems. 
	MPEP §2164.01 (a) states, "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)."  That conclusion is clearly justified here that Applicant is not enabled for making these compounds or compositions or treating the diseases mentioned.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 9 does not further limit claim 8 from which it is dependent. The recitation of an intended use, chemical activity, or functional description of some "additional" property for a compound (or moiety/functionality attached to a chemical core) or a composition containing same in a dependent claim, must result in a tangible structural difference between the product and of the independent claim and the product set forth in the dependent claim. In the absence of said structural difference between the product of the independent claim and that of the dependent claim, said dependent claim is seen to be a substantial duplicate, and said recitation is not afforded critical weight and fails to further limit the product in said dependent claim. In the instant set of claims, claim 9 fails to further limit the claim to a composition from which it depends.
The claims measure the invention. United Carbon Co. v, Binney & Smith. 55 USPQ 381 at 384, col. 1, end of 1st paragraph, Supreme Court of the United States (1942).
The U.S. Court of Claims held to this standard in Lockheed Aircraft Corp. v. United States, 193 USPQ 449, “Claims measure invention and resolution of invention must be based on what is claimed”.
The C.C.P.A. in 1978 held “that invention is the subject matter defined by the claims submitted by the applicant. We have consistently held that no applicant should have limitations of the specification read into a claim where no express statement of the limitation is included in the claim”: In re Priest, 199 USPQ 11, at 15.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
	Claims 1-9 are rejected.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey H Murray/
Primary Examiner, Art Unit 1699